              IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

          Plaintiff,


                                            CRIMINAL NO. 1:19CR41
                                               (Judge Keeley)

TERESA MILLER,

          Defendant.

                    MEMORANDUM OPINION AND ORDER
               SUSTAINING IN PART MILLER’S OBJECTIONS
           [DKT. NO. 37], ADOPTING IN PART AND REJECTING
       IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
      AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]

     This felon in possession case stems from a traffic stop

conducted on Route 7 in Sabraton, a community in Morgantown, West

Virginia. While working the midnight shift, Officer David W. Helms

(“Officer Helms”) of the Morgantown Police Department observed a

vehicle drive by with a defective tail light. After initiating a

traffic stop, Officer Helms extended the length of the stop to

deploy his K-9 partner, Hunter, who alerted to the presence of

drugs. The subsequent search uncovered two firearms and digital

scales, which ultimately were connected to the defendant, Teresa

Miller (“Miller”), a convicted felon.

     Pending is Miller’s motion to suppress this evidence, which

she claims was obtained in violation of her Fourth Amendment

rights. For the following reasons, the Court SUSTAINS IN PART

Miller’s objections (Dkt. No. 37), ADOPTS IN PART AND REJECTS IN
USA V. MILLER                                                     1:19CR41

                     MEMORANDUM OPINION AND ORDER
                SUSTAINING IN PART MILLER’S OBJECTIONS
            [DKT. NO. 37], ADOPTING IN PART AND REJECTING
        IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
       AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]

PART the magistrate judge’s report and recommendation (Dkt. No.

36), and DENIES Miller’s motion (Dkt. No. 22).

                              I. Background

A.    Procedural History

      On July 9, 2019, a grand jury sitting in the Northern District

of West Virginia returned a one-count indictment against Miller,

charging her with Unlawful Possession of a Firearm, in violation of

18 U.S.C. §§ 922(g)(1) and 924(a)(2) (Dkt. No. 1). After Miller

moved to suppress the firearms and other evidence on August 15,

2019 (Dkt. No. 22), the Court then directed a response and referred

the   motion   to   the   Honorable   Michael   J.   Aloi,   United   States

Magistrate Judge, for initial review and report and recommendation

(“R&R”) (Dkt. Nos. 23, 28).

      Magistrate Judge Aloi conducted an evidentiary hearing on the

motion (Dkt. No. 34), at which the Government presented the

testimony of Officer Helms (Dkt. No. 35). The facts adduced at this

hearing are summarized fully in the R&R, and the Court has reviewed

the evidence introduced during the hearing and the audio recording

of the hearing itself.



                                      2
USA V. MILLER                                             1:19CR41

                    MEMORANDUM OPINION AND ORDER
               SUSTAINING IN PART MILLER’S OBJECTIONS
           [DKT. NO. 37], ADOPTING IN PART AND REJECTING
       IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
      AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]

B.   Report and Recommendation

     On September 4, 2019, Magistrate Judge Aloi recommended that

the Court deny Miller’s motion to suppress (Dkt. No. 36). He

reasoned that, in light of the totality of the circumstances and

Officer Helms’ extensive experience in drug investigations and

interdiction, Officer Helms had reasonable suspicion to extend the

length of the traffic stop beyond the time necessary to issue the

driver, Jennifer Phillips (“Phillips”), a warning for a defective

tail light. Id. at 11-14. This was based on Phillips’ decision to

come to a slow stop in a dark area in a known drug corridor, her

continuous and noticeable shaking, her excessive chattiness, her

nervous tapping on the driver’s side door, and the lack of eye

contact by the passengers, Joshua Tusing (“Tusing”) and Miller. Id.

C.   Miller’s Objections

     In her objections, Miller challenges the R&R’s reliance on

Officer Helms’ experience and training, contending that Magistrate

Judge Aloi applied the wrong standard (Obj. No. 1) and erred in

finding certain facts supporting reasonable suspicion to extend the




                                 3
USA V. MILLER                                                           1:19CR41

                        MEMORANDUM OPINION AND ORDER
                   SUSTAINING IN PART MILLER’S OBJECTIONS
               [DKT. NO. 37], ADOPTING IN PART AND REJECTING
           IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
          AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]

traffic stop (Objs. Nos. 2-4) (Dkt. No. 37).1 First, she contends

Phillips was not uncommonly nervous and did not chat excessively

(Obj. No. 2). Id. at 3-4. Second, she contends the behavior of the

occupants     of    the   vehicle    was       not   reasonably   indicative    of

suspicious activity (Obj. No. 3). Id. at 4-5. Finally, she contends

Phillips pulled her vehicle over in a timely and safe manner (Obj.

No. 4). Id. at 5-6.

                           III. STANDARD OF REVIEW

      When considering a magistrate judge’s R&R pursuant to 28

U.S.C. § 636(b)(1), the Court must review de novo those portions to

which objection is timely made. Otherwise, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to   which    the   [defendant]     does       not   object.”   Dellacirprete   v.

Gutierrez, 479 F. Supp. 2d 600, 603-04 (N.D. W. Va. 2007) (citing



      1
      Here, it is important to note that Miller does not object to
the R&R’s conclusion that Officer Helms had probable cause to
initiate the traffic stop in the first instance, nor does she
object to its conclusion that Officer Helms had probable cause to
search Phillips’ vehicle after his K-9 partner, Hunter, passively
alerted to the presence of drugs (Dkt. No. 37). Accordingly, the
only conclusion in dispute here is whether Officer Helms had
reasonable suspicion to extend the traffic stop beyond its original
purpose of issuing a warning for Phillips’ defective tail light.

                                           4
USA V. MILLER                                                              1:19CR41

                       MEMORANDUM OPINION AND ORDER
                  SUSTAINING IN PART MILLER’S OBJECTIONS
              [DKT. NO. 37], ADOPTING IN PART AND REJECTING
          IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
         AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

uphold portions of a recommendation to which no objection has been

made unless they are “clearly erroneous.” See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

                            IV. APPLICABLE LAW

     The Fourth Amendment protects “[t]he right of the people to be

secure    in   their   persons   .   .   .   and   effects    .    .   .   against

unreasonable . . . searches and seizures.” U.S. Const. amend. IV.

“Temporary     detention   of    individuals       during    the   stop     of   an

automobile by the police, even if only for a brief period and for

a limited purpose, constitutes a ‘seizure’ of ‘persons’ within the

meaning of this provision.” Whren v. United States, 517 U.S. 806,

809–10 (1996) (citations omitted). Therefore, “[a]n automobile stop

is . . . subject to the constitutional imperative that it not be

‘unreasonable’ under the circumstances.” Id. at 810.

     “Because a traffic stop is more akin to an investigative

detention than a custodial arrest, [courts must] analyze the

constitutionality of such a stop under the two-prong standard

enunciated in Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L.Ed.2d

889 (1968).” United States v. Williams, 808 F.3d 238, 245 (4th Cir.

                                         5
USA V. MILLER                                             1:19CR41

                    MEMORANDUM OPINION AND ORDER
               SUSTAINING IN PART MILLER’S OBJECTIONS
           [DKT. NO. 37], ADOPTING IN PART AND REJECTING
       IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
      AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]

2015); see also Rodriguez v. United States, 135 S. Ct. 1609, 1614

(2015) (“[A] routine traffic stop is ‘more analogous to a so-called

“Terry stop” . . . than to a formal arrest.’” (citations omitted)).

The Terry standard requires the Court to determine whether (1) the

traffic stop was justified at its inception and (2) Officer Helm’s

“actions during the seizure were ‘reasonably related in scope’ to

the basis for the traffic stop.” Williams, 808 F.3d at 245 (citing

United States v. Rusher, 966 F.2d 868, 875 (4th Cir. 1992)); see

also United States v. Vaughn, 700 F.3d 705, 709 (4th Cir. 2012)

(citing same).

     “The first prong is satisfied whenever ‘it is lawful for

police to detain an automobile and its occupants pending inquiry

into a vehicular violation.’” United States v. Bernard, 927 F.3d

799, 805 (4th Cir. 2019) (quoting Arizona v. Johnson, 555 U.S. 323,

327 (2009)). “The second prong is satisfied when the seizure is

limited to the length of time reasonably necessary to issue the

driver a citation and determine that the driver is entitled to

operate his vehicle.” Id. (citing United States v. Branch, 537 F.3d

328, 337 (4th Cir. 2008)).




                                6
USA V. MILLER                                                  1:19CR41

                    MEMORANDUM OPINION AND ORDER
               SUSTAINING IN PART MILLER’S OBJECTIONS
           [DKT. NO. 37], ADOPTING IN PART AND REJECTING
       IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
      AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]

     “Authority for the seizure [] ends when tasks tied to the

traffic infraction are——or reasonably should have been——completed.”

Rodriguez, 135 S. Ct. at 1612 (citing United States v. Hill, 849

F.3d 195, 199 (4th Cir. 2017) [hereinafter Hill I] (“A routine

traffic stop becomes an unreasonable seizure when law enforcement

impermissibly exceeds the stop’s scope or duration.” (citations

omitted)). “Ordinary tasks incident to a traffic stop include

‘inspecting a driver’s identification and license to operate a

vehicle, verifying the registration of a vehicle and existing

insurance coverage, and determining whether the driver is subject

to outstanding warrants.’” United States v. Bowman, 884 F.3d 200,

210 (4th Cir. 2018) (quoting United States v. Hill, 852 F.3d 377,

382 (4th Cir. 2017) [hereinafter Hill II]).

     “A police officer can extend the duration of a routine traffic

stop only if the driver gives consent or if there is reasonable

suspicion that an illegal activity is occurring.” Bernard, 927 F.3d

at 805 (citing Branch, 537 F.3d at 336). “In order to assess

whether reasonable suspicion is present, [courts] look at the

‘totality of the circumstances’ and the officer must demonstrate a

‘particularized   and   objective       basis   for   suspecting   legal


                                    7
USA V. MILLER                                                    1:19CR41

                    MEMORANDUM OPINION AND ORDER
               SUSTAINING IN PART MILLER’S OBJECTIONS
           [DKT. NO. 37], ADOPTING IN PART AND REJECTING
       IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
      AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]

wrongdoing.’” Id. (quoting United States v. Vaughan, 700 F.3d 705,

710 (4th Cir. 2012)).

     “Reasonable   suspicion   is       a   ‘commonsense,   nontechnical’

standard that relies on the judgment of experienced law enforcement

officers, ‘not legal technicians.’” United States v. Palmer, 820

F.3d 640, 650 (4th Cir. 2016) (quoting Ornelas v. United States,

517 U.S. 690, 695 (1996)). “[T]he articulated factors supporting

reasonable suspicion during a traffic stop ‘must in their totality

serve to eliminate a substantial portion of innocent travelers,’

and also demonstrate a connection to criminal activity.” Id.

(quoting Williams, 808 F.3d at 246).

     “The possibility that some of the facts might be innocently

explained does not suffice to defeat a finding of reasonable

suspicion if ‘the relevant facts . . . in their totality serve to

eliminate a substantial portion of innocent travelers.’” United

States v. Nestor, No. 1:17CR43, 2018 WL 447618, at *7 (N.D. W. Va.

Jan. 17, 2018) (quoting Williams, 808 F.3d at 246). Thus, when

“reviewing police action, courts must look at whether the evidence

as a whole establishes reasonable suspicion rather than whether

each fact has been individually refuted, remaining mindful of ‘the


                                    8
USA V. MILLER                                                         1:19CR41

                      MEMORANDUM OPINION AND ORDER
                 SUSTAINING IN PART MILLER’S OBJECTIONS
             [DKT. NO. 37], ADOPTING IN PART AND REJECTING
         IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
        AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]

practical experience of officers who observe on a daily basis what

transpires on the street.’” Bowman, 884 F.3d at 213 (quoting

Branch, 537 F.3d at 336–37).

       Critically, “[t]he reasonable suspicion standard is less

demanding    than     the   probable       cause   standard   or    even   the

preponderance of evidence standard.” Bowman, 884 F.3d at 213

(citing Illinois v. Wardlow, 528 U.S. 119, 123 (2000)). Indeed,

“the   quantum   of    proof   necessary      to   demonstrate     ‘reasonable

suspicion’ is ‘considerably less than [a] preponderance of the

evidence.’” Branch, 537 F.3d at 336 (alteration in original)

(quoting Wardlow, 528 U.S. at 123).

                               V. DISCUSSION

       After conducting a de novo review of the portions of the R&R

to which Miller has objected, and reviewing the remaining portions

for clear error, the Court concludes that, based on the totality of

the circumstances, there was reasonable suspicion for Officer Helms

to extend the traffic stop beyond its mission of issuing a warning

for a defective tail light.




                                       9
USA V. MILLER                                             1:19CR41

                    MEMORANDUM OPINION AND ORDER
               SUSTAINING IN PART MILLER’S OBJECTIONS
           [DKT. NO. 37], ADOPTING IN PART AND REJECTING
       IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
      AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]

A.   The traffic stop’s “mission” was completed when Officer Helms
     printed a warning for the defective tail light.

     At bottom, Miller objects to the R&R’s factual determinations

and legal conclusion that Officer Helms had reasonable suspicion to

extend the traffic stop and deploy his K-9 partner, Hunter, who

then passively alerted to the presence of drugs, giving Officer

Helms probable cause to search Phillips’ vehicle. To resolve this

objection, the Court must first determine what evidence may be

considered in this reasonable-suspicion analysis.

     In the R&R, Magistrate Judge Aloi acknowledged that the

original purpose of the traffic stop was to issue a warning for

Phillip’s defective tail light (Dkt. No. 36 at 11). Thus, “to

extend the traffic stop beyond this point, Officer Helms would need

to have had [a] reasonable[,] articulable suspicion that criminal

activity was afoot.” Id. But, in his reasonable-suspicion analysis,

Magistrate Judge Aloi stated that he had reviewed and considered

factors “up until the use of Officer Helms’ K-9 Partner, Hunter,”

suggesting that he considered evidence available only after Officer

Helms had completed the mission of the traffic stop (i.e., printing

the warning) but before he deployed Hunter. Id. at 12 n.3. During


                                10
USA V. MILLER                                                  1:19CR41

                    MEMORANDUM OPINION AND ORDER
               SUSTAINING IN PART MILLER’S OBJECTIONS
           [DKT. NO. 37], ADOPTING IN PART AND REJECTING
       IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
      AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]

this time, Officer Helms removed the occupants from the vehicle and

questioned Phillips. Although Miller did not object, this evidence

was beyond the mission of the traffic stop.

     Since the “mission” of the traffic stop was to issue Phillips

a warning for her defective tail light, it follows that the

authority of Officer Helms to seize Phillips, Tusing, and Miller

ended when the “tasks tied to the traffic infraction [were]——or

reasonably should have been——completed.” Rodriguez, 135 S. Ct. at

1612 (citing Hill I, 849 F.3d at 199). These tasks were completed

when Officer Helms printed the warning. Thus, he could only extend

the duration of the traffic stop either with Phillips’ consent or

with “reasonable suspicion that an illegal activity is occurring.”

Bernard, 927 F.3d at 805 (citing Branch, 537 F.3d at 336). Because

Phillips   did   not   consent,   Officer   Helms   needed   reasonable

suspicion——based on the facts available to him at the time he

finished printing the warning——to extend the traffic stop.

     As the Court may not consider any evidence available to

Officer Helms after that point, the question is what evidence, if

any, supports the conclusion in the R&R that Officer Helms had




                                  11
USA V. MILLER                                                            1:19CR41

                    MEMORANDUM OPINION AND ORDER
               SUSTAINING IN PART MILLER’S OBJECTIONS
           [DKT. NO. 37], ADOPTING IN PART AND REJECTING
       IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
      AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]

reasonable suspicion to extend the traffic stop and deploy his K-9

partner, Hunter.

B.   Officer Helms had reasonable               suspicion   to    believe      that
     criminal activity was afoot.

     After analyzing the “standard of review” applied in the R&R,

its consideration of Officer Helms’ training and experience in drug

investigations and interdiction, and other factual determinations,

the Court concludes that Officer Helms had reasonable suspicion to

believe criminal activity was afoot.

     1.     The R&R properly considered Officer Helms’ training and
            experience.

     “Reasonable     suspicion    is        a   ‘commonsense,     nontechnical’

standard that relies on the judgment of experienced law enforcement

officers,    ‘not   legal   technicians.’”        Palmer,   820   F.3d    at    650

(emphasis added) (quoting Ornelas, 517 U.S. at 695). Therefore,

when determining whether the evidence as a whole establishes

reasonable    suspicion,    courts     must     “remain[]   mindful      of    ‘the

practical experience of officers who observe on a daily basis what

transpires on the street.’” Bowman, 884 F.3d at 213 (quoting

Branch, 537 F.3d at 336–37 (cleaned up). Indeed, “context matters

. . . .” Branch, 537 F.3d at 336. “And respect for the training and

                                       12
USA V. MILLER                                                          1:19CR41

                    MEMORANDUM OPINION AND ORDER
               SUSTAINING IN PART MILLER’S OBJECTIONS
           [DKT. NO. 37], ADOPTING IN PART AND REJECTING
       IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
      AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]

expertise of police officers matters as well: it is entirely

appropriate for courts to credit ‘the practical experience of

officers who observe on a daily basis what transpires on the

street.’” Id. at 336-337 (quoting United States v. Lender, 985 F.2d

151, 154 (4th Cir. 1993)).

     Here, the R&R did just that. When considering whether the

totality     of   the    evidence   established      reasonable      suspicion,

Magistrate    Judge     Aloi   credited    Officer   Helms’   14.5    years   of

experience in drug-related investigations and drug interdiction,

and his 4 years as a K-9 handler, as well as the thousands of

traffic stops he has conducted throughout his career. In her

objections, Miller ignores this vast experience and views the

evidence in a vacuum (Dkt. No. 3 at 2). Tellingly, she cites no

case suggesting that the “objectively reasonable police officer”

inquiry does not, or cannot, include an officer’s experience. Id.

     An experienced officer such as Officer Helms sees the world

through a different lense than does an inexperienced officer. This

would not be the first time that the constitutionality of a traffic

stop arguably turned on the judgment and experience of the officer

conducting the stop. See, e.g., United States v. Clinton, No.


                                      13
USA V. MILLER                                                         1:19CR41

                    MEMORANDUM OPINION AND ORDER
               SUSTAINING IN PART MILLER’S OBJECTIONS
           [DKT. NO. 37], ADOPTING IN PART AND REJECTING
       IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
      AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]

3:17–CR–5, 2018 WL 3148226, at *9 (N.D. W. Va. Mar. 14, 2018)

(Trumble, J.) (noting that Justice Thomas’s dissent in Rodriguez

highlighted the stark reality that “the constitutionality of a

traffic stop could turn on ‘the characteristics of the individual

officer conducting the stop’”). Indeed, the Fourth Circuit has cast

doubt on an officer’s ability to view a pulsating carotid artery

because he admittedly lacked medical training beyond first aid.

See, e.g., Bowman, 884 F.3d at 215.

     According     to   his   uncontradicted    testimony,     the    focus   of

Officer   Helms’   entire     14-plus    year   career   has   been   on   drug

investigations and interdiction. He has been trained on what

constitutes nervous and suspicious behavior and has conducted over

2,000 traffic stops throughout his career. Much of this experience

comes from conducting traffic stops in Sabraton, where on every

shift he has parked his marked vehicle in the same parking lot to

observe traffic on Route 7. In 2018 alone, Officer Helms conducted

approximately 300 traffic stops, more than 60 of which resulted in

drug prosecutions. Almost half of these prosecutions, approximately

28, stemmed from traffic stops he conducted on Route 7. This

training and experience informed Officer Helms’ judgment about not


                                        14
USA V. MILLER                                              1:19CR41

                    MEMORANDUM OPINION AND ORDER
               SUSTAINING IN PART MILLER’S OBJECTIONS
           [DKT. NO. 37], ADOPTING IN PART AND REJECTING
       IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
      AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]

only how to conduct this traffic stop, but also what to observe

during the stop.

     2.   The R&R correctly concluded that Phillips was excessively
          nervous.

     To avoid the conclusion that Phillips was excessively nervous,

Miller insists that Phillips did nothing but engage in casual

conversation with Officer Helms. She notes that Phillips advised

Officer Helms that the vehicle belonged to her daughter and

discussed with him her experience at the DMV earlier that same day,

all while attempting to locate her license, registration, and proof

of insurance (Dkt. No. 37 at 3-4). Miller insists that, throughout

this conversation, Phillips hands were not shaking, nor was she

“exhibiting any other indicia of nervousness.” Id. at 4.

     The Court, however, credits Officer Helms’ testimony that

Phillips’ hands were shaking during this interaction, which lasted

approximately 1 minute and 45 seconds. Although Miller contends

that the video obtained from Officer Helms’ body cam does not

depict any shaking hands, the quality of the video is far from

perfect; nor does not it contradict Officer Helms’ testimony or

undermine his credibility.



                                15
USA V. MILLER                                             1:19CR41

                    MEMORANDUM OPINION AND ORDER
               SUSTAINING IN PART MILLER’S OBJECTIONS
           [DKT. NO. 37], ADOPTING IN PART AND REJECTING
       IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
      AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]
     Officer Helms credibly testified that Phillips’ hands were

shaking not only when she handed him her documents, but also while

she was fumbling around looking for them. Notably, because the body

cam rested somewhere on Officer Helms’ torso, a view of Phillips’

hands was often obstructed by the driver’s side door or the

documents Officer Helms held during the interaction. And the bright

light from Officer Helms’ flashlight further obscured the video’s

clarity. While these realities may limit the Court’s ability to

relive this traffic stop, they did not limit Officer Helms’ ability

to observe Phillips at the time. Therefore, at best, the body cam

neither confirms nor contradicts his credible testimony about what

he observed.

     Phillips’ excessive nervousness was also evident when she

shared unnecessary details of her day and nervously tapped on the

driver’s side door after Officer Helms returned to his vehicle to

run her license. Officer Helms credibly testified that, based on

his training and experience, both actions were unusual during a

normal traffic stop. The Court also finds significant the fact that

Phillips continued to exhibit nervousness despite having been told




                                16
USA V. MILLER                                                                  1:19CR41

                     MEMORANDUM OPINION AND ORDER
                SUSTAINING IN PART MILLER’S OBJECTIONS
            [DKT. NO. 37], ADOPTING IN PART AND REJECTING
        IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
       AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]
by Officer Helms that she would be free to go if her license came

back clean.

       Miller   insists        that   Phillips       was     just     making     casual

conversation and that her tapping was otherwise innocuous. But the

Court’s review does not look merely to “whether each fact has been

individually refuted . . . ,” Bowman, 884 F.3d at 213, but rather

to   “whether    the    evidence      as   a    whole   establishes       reasonable

suspicion . . . , remaining mindful of ‘the practical experience of

officers who observe on a daily basis what transpires on the

street.’” Id. (quoting Branch, 537 F.3d at 336–37). Thus, “[t]he

possibility that some of the facts might be innocently explained

does not suffice to defeat a finding of reasonable suspicion if

‘the relevant facts . . . in their totality serve to eliminate a

substantial     portion       of   innocent     travelers.’”        Nestor,    2018   WL

447618, at *7 (quoting Williams, 808 F.3d at 246). Here, the Court

concludes   that,      when    considered       in   their   totality,        Phillips’

shaking hands, excessive talking, and nervous tapping “eliminate a

substantial portion of innocent travelers.” Williams, 808 F.3d at

246.




                                           17
USA V. MILLER                                                   1:19CR41

                    MEMORANDUM OPINION AND ORDER
               SUSTAINING IN PART MILLER’S OBJECTIONS
           [DKT. NO. 37], ADOPTING IN PART AND REJECTING
       IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
      AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]
     3.    The R&R correctly concluded that Phillips was slow to
           pull over.

     Miller suggests that “Phillips first realize[d] that Officer

Helms intend[ed] for her vehicle to stop when the brake lights on

her car [were] illuminated” (Dkt. No. 37 at 6). Were this true, it

follows that every driver who fails to hit the brakes must not

“realize” that the officer behind them——with emergency lights

activated——wants them to pull over. To be sure, drivers who are

knowingly engaged in some criminal activity may quickly realize

that the officer behind them wants to pull them over, but then wait

to apply their brakes and pull over until after the driver and his

or her cohorts have the opportunity to quickly hide evidence or

discuss their “story.”

     This is precisely what Officer Helms suspected when, based on

his experience conducting countless traffic stops on this exact

stretch of Route 7, Phillips was slow to pull over after Officer

Helms activated his emergency lights. As he testified, Route 7 is

a well-known corridor used to traffic drugs between Monongalia and

Preston   Counties   (FTR   at   10:13:59).   Moreover,   Officer   Helms’

suspicions and concerns for officer safety were heightened when

Phillips was slow to pull over and passed at least one or two well-

                                    18
USA V. MILLER                                             1:19CR41

                    MEMORANDUM OPINION AND ORDER
               SUSTAINING IN PART MILLER’S OBJECTIONS
           [DKT. NO. 37], ADOPTING IN PART AND REJECTING
       IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
      AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]
lit streets and parking lots in favor of a dimly-lit section of

Route 7 (FTR at 10:16:45, 10:19:38, and 11:13:49).

     In her objections, Miller makes much of the fact that Phillips

stopped her vehicle 17 seconds after Officer Helms activated his

emergency lights (Dkt. No. 37 at 6). As she explains, after Officer

Helms activated his emergency lights, Phillips applied her brakes

four seconds later and turned on her blinker four seconds after

that. Id. But this paints only one part of the picture.

     Assuming Phillips was driving at the 35mph speed limit, doing

so for just 6 seconds meant the car traveled 100 yards. So although

17 seconds may not seem like an unreasonable amount of time now,

“we may not serve as Monday-morning quarterbacks.” United States,

--- F.3d ---, 2019 WL 4197489, at *9 (4th Cir. Sept. 5, 2019)

(citing Graham v. Connor, 490 U.S. 386, 396 (1989) (noting that,

under the Fourth Amendment, reasonableness “must be judged from the

perspective of a reasonable officer on the scene, rather than with

the 20/20 vision of hindsight”)). The distance Phillips traveled

during these 17 seconds was noticeable and significant to Officer

Helms traveling behind her, even as she proceeded to slow down to

a stop.


                                19
USA V. MILLER                                                         1:19CR41

                       MEMORANDUM OPINION AND ORDER
                  SUSTAINING IN PART MILLER’S OBJECTIONS
              [DKT. NO. 37], ADOPTING IN PART AND REJECTING
          IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
         AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]
      Under the totality of the circumstances, therefore, the Court

concludes that Officer Helms had reasonable suspicion to extend the

traffic stop and deploy his K-9 partner, Hunter. Not only was

Phillips slow to pull over, when she did so she pulled into a dimly

lit area along a corridor commonly used to traffic drugs between

counties. Moreover, Phillips exhibited unusual nervousness when

interacting with Officer Helms, as evinced by her shaking hands,

excessive talking, and nervous tapping on the driver’s side door.

      4.     The R&R improperly considered Tusing and Miller’s lack of
             eye contact.

      In Bowman, the Fourth Circuit explained that “[t]here is

nothing intrinsically suspicious or nefarious about the occupant of

a vehicle not making eye contact with an officer during a traffic

stop.”     884   F.3d     at    215.   “Given    the    complex   reality    of

citizen-police relationships . . . , a young man’s keeping his eyes

down during a police encounter seems just as likely to be a show of

respect and an attempt to avoid confrontation.” Id. (quoting United

States v. Massenburg, 654 F.3d 480, 489 (4th Cir. 2011)). “In fact,

the government in other cases has argued ‘just the reverse: that it

is   suspicious    when    an    individual     looks   or   stares   back   at

officers.’” Id. (quoting same).

                                       20
USA V. MILLER                                              1:19CR41

                    MEMORANDUM OPINION AND ORDER
               SUSTAINING IN PART MILLER’S OBJECTIONS
           [DKT. NO. 37], ADOPTING IN PART AND REJECTING
       IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
      AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]
     Because there is nothing intrinsically suspicious about Tusing

and Miller’s lack of eye contact with Officer Helms, the R&R erred

by considering these facts in its reasonable-suspicion analysis.

                           VI. CONCLUSION

     Although this case is closer than most, and the factors

establishing reasonable suspicion are not overwhelming, other

courts have found reasonable suspicion on even less evidence. See,

e.g., United States v. Santillan, 902 F.3d 49 (2nd Cir. 2018)

(finding nervous behavior and inability to provide clear answer

established reasonable suspicion), cert. denied, 139 S. Ct. 1467

(2019). And, as noted earlier, the Constitution does not require

more. Bowman, 884 F.3d at 213 (citing Wardlow, 528 U.S. at 123);

Branch, 537 F.3d at 336 (“[T]he quantum of proof necessary to

demonstrate ‘reasonable suspicion’ is ‘considerably less than [a]

preponderance of the evidence.’” (alteration in original) (quoting

same)).

     Therefore, for the reasons discussed, the Court:

     (1)   SUSTAINS IN PART Miller’s objections (Dkt. No. 37);

     (2)   ADOPTS IN PART AND REJECTS IN PART the R&R (Dkt. No. 36);

           and


                                 21
USA V. MILLER                                             1:19CR41

                    MEMORANDUM OPINION AND ORDER
               SUSTAINING IN PART MILLER’S OBJECTIONS
           [DKT. NO. 37], ADOPTING IN PART AND REJECTING
       IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 36],
      AND DENYING MILLER’S MOTION TO SUPPRESS [DKT. NO. 22]
     (3)   DENIES Miller’s motion to suppress (Dkt. No. 22).

     It is so ORDERED.

     The Court DIRECTS the Clerk to transmit copies of this Order

to counsel of record and all appropriate agencies.

DATED: September 9, 2019.

                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                22
